Citation Nr: 0422091	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  00-02 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for a 
psychiatric disorder.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
in a January 1997 rating decision.  The veteran was notified 
of this decision and of his appeal rights, and did not appeal 
it.  

2.  The veteran has brought forth evidence which must be 
considered in order to fairly decide the merits of the claim 
for service connection for a psychiatric disorder.  

3.  Competent evidence of a nexus between the post service 
psychiatric disorder, diagnosed as schizophrenia and 
substance-induced psychotic disorder, and service, to include 
manifestations of a psychosis within one year following 
discharge from service, is not of record.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision, which denied service 
connection for a psychiatric disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  Evidence submitted to reopen the claim for service 
connection for a psychiatric disorder is new and material, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  A psychiatric disorder, diagnosed as schizophrenia and 
substance-induced psychotic disorder, was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that the RO reopened the claim for service connection 
for a psychiatric disorder and adjudicated it on the merits.  
The Board agrees with this finding and will be adjudicating 
this claim on the merits as well.  Thus, the appropriate 
information that should have been provided to the veteran was 
what evidence was necessary to substantiate the claim for 
service connection for a psychiatric disorder.  This was 
provided to him in the August 2003 letter.  There, the RO 
told the veteran that the evidence necessary to substantiate 
his claim for service connection was evidence of a disease or 
injury in service, a current physical or mental disability, 
and evidence of a nexus between the current mental or 
physical disability and service.  

Additionally, in the October 1999 rating decision, the RO 
stated that service connection for a psychiatric disorder 
could not be granted because, while the veteran had a current 
psychiatric disorder, there was no evidence showing that a 
psychiatric disorder had its onset in service or evidence of 
a nexus between the post service psychiatric disorder and 
service.  Based on the above, the Board finds that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed to substantiate his claim.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the August 2003 letter, the RO stated the 
following:

VA is responsible for getting the 
following evidence:
?	Relevant records from any Federal 
agency.  This may include medical 
records from the military, from VA 
hospitals (including private 
facilities where VA authorized 
treatment), or from the Social 
Security Administration.

On your behalf, VA will make reasonable 
efforts to get the following evidence:
?	Relevant records not held by a 
Federal agency.  This may include 
records from State or local 
governments, private doctors and 
hospitals, or current or former 
employers.

(Bold in original.)  The RO added that the veteran must 
provide enough information about the records so that VA could 
request them from the person or agency who had the records.  
It noted that it was the veteran's responsibility to make 
sure that we receive all requested records that were not in 
the possession of a federal department or agency.  The Board 
finds that the above provided the veteran with notice of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO had already obtained the veteran's 
service medical records when he filed an earlier claim for 
compensation benefits.  The RO has received VA treatment 
records from the VA facilities in Palo Alto, Menlo Park, and 
Oakland, California, dated from 1998 to 2003.  The veteran 
has submitted private medical records, and VA has obtained 
private medical records.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating the claim.

Although an examination was not provided in connection with 
the veteran's claim for service connection, the Board finds 
that VA was not under an obligation to provide an 
examination, as such was not necessary to make a decision on 
this claim.  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
psychiatric disorder may be associated with the veteran's 
active service.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  While the 
veteran has a current psychiatric disorder, he has not 
brought forth competent evidence suggestive of a causal 
connection between the current disability and service.  The 
RO informed him that he would need medical evidence of a 
relationship between the current disability and service, and 
the veteran has not provided such evidence.  

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004), held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the issuance of a VCAA letter.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, the rating decision which is currently 
on appeal was issued in 1999.  Only after the rating action 
was promulgated did the AOJ, in the August 2003 letter, 
provide notice to the claimant.  Because the VCAA notice in 
this case was not provided to the veteran prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  While the Court did 
not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  See Pelegrini, supra.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 
supra.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, 4 Vet. App. 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2003 was 
not given prior to the AOJ adjudication currently on appeal, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the 
August 2003 letter, the RO provided the veteran with 30 days 
to submit additional evidence.  Additionally, a supplemental 
statement of the case was issued in August 2003, wherein the 
veteran was provided with 60 days to submit additional 
evidence or argument.  He submitted no additional evidence.  
The Board finds that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices (he has received .  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the August 2003 letter that was 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 
August 2003 letter, the RO asked the veteran to submit any 
evidence that would support his claim.  In the September 2003 
letter, the RO stated that the veteran should submit any 
evidence that would support his claim.  Thus, the Board finds 
that in this case, each of the four content requirements of a 
VCAA notice has been fully satisfied, and that any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  38 C.F.R. § 20.1102.  
Regardless, in a very recent Office of General Counsel 
opinion, the General Counsel determined that the Court's 
holding that the statute and the regulation required VA to 
include the fourth element was obiter dictum and was not 
binding on VA.  VA OGC Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The General Counsel noted that section 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran asserts that he developed a psychiatric disorder, 
which began while he was in service.

Pursuant to 38 U.S.C.A. § 7105, a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision becomes final under section 7105, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that the 
legal standard of what constitutes "new and material" 
evidence was amended in 2001.  This amendment is inapplicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and the veteran's 
claim was filed in 1998.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (codified at 38 C.F.R. § 3.156(a) (2003)).

The Board notes that the record reflects that the RO found 
that new and material evidence had been presented to reopen 
the claim for service connection for a psychiatric disorder.  
While the Board agrees that new and material evidence has 
been presented, the issue of whether new and material 
evidence has been submitted to reopen a previously disallowed 
claim is a material issue.  Before the Board may reopen such 
a claim, there must be a finding by the Board that new and 
material evidence has been presented.  See 38 U.S.C.A. 
§ 5108; Barnett, 83 F.3d 1380.  As such, the Board will 
herein conduct a brief discussion of the reasons and bases 
for its conclusion that new and material evidence has been 
presented, thereby reopening the claim for service connection 
for a psychiatric disorder.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The last final decision was the January 1997 rating decision.  
At that time, the veteran had brought forth evidence of a 
diagnosis of toxic psychosis secondary to drug use.  In the 
current appeal, however, the veteran has brought forth 
competent evidence of a current diagnosis of schizophrenia, 
which is a chronic psychiatric disorder, as opposed to a 
psychiatric disorder due to drug use.  As such, the record 
now includes evidence indicating a diagnosis of and treatment 
for a chronic psychiatric disorder, which was missing at the 
time of the 1997 decision.  The diagnosis of schizophrenia 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of a claim 
for service connection.  See 38 C.F.R. § 3.156(a).  
Therefore, the Board finds that the additional evidence 
submitted since the January 1997 rating decision constitutes 
new and material evidence which is sufficient to reopen the 
claim for service connection for a psychiatric disorder, and 
the claim is reopened.  

The Board notes that the veteran is not prejudiced by this 
determination, as the RO adjudicated the claim on the merits 
in the October 1999 rating decision and the subsequent 
statement of the case and supplemental statements of the 
case.  As stated above, the veteran has been provided with 
the evidence necessary to substantiate his claim for service 
connection for a psychiatric disorder on the merits.  
Additionally, the veteran's arguments have been based on his 
asserting that he has a psychiatric disorder.  Thus, the 
veteran has been provided with the opportunity to argue his 
case on the merits, and he is not prejudiced in the Board's 
consideration of his claim on the merits.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) (2003) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a psychiatric disorder, 
diagnosed as schizophrenia and substance-induced psychotic 
disorder.  The service medical records are silent for any 
complains of or treatment for a psychiatric disorder.  The 
March 1981 separation examination shows a normal psychiatric 
evaluation.  Additionally, in the report of medical history 
completed by the veteran at that time, he denied any history 
of depression or excessive worry and nervous trouble of any 
sort.  

The first showing of a psychiatric disorder was in 1983, when 
the veteran was hospitalized with a diagnosis of toxic 
psychosis secondary to PCP.  He was subsequently diagnosed 
with schizophrenia during the 1983 hospitalization.  This is 
the first objective showing of a psychiatric disorder, which 
is approximately two years after the veteran's discharge from 
service.  There is no objective evidence showing 
manifestations of schizophrenia to a compensable degree 
within one year following the veteran's discharge from 
service.  Additionally, in the 1983 private medical records 
that show the diagnoses of schizophrenia and substance-
induced psychotic disorder, no medical professional provided 
a nexus between these diagnoses and the veteran's service.

The VA medical records, dated from 1998 to 2003, show 
diagnoses of schizophrenia, however, no medical professional 
attributed the diagnosis of schizophrenia to the veteran's 
service, to include the one-year period following the 
veteran's discharge from service.  Thus, the veteran has not 
brought forth any competent evidence from a medical 
professional of a nexus between the post service diagnoses of 
schizophrenia and substance-induced psychotic disorder and 
service nor has he brought forth evidence of continuity of 
symptomatology between his discharge from service and the 
1983 hospitalization for schizophrenia and substance-induced 
psychotic disorder.

The Board notes that in a September 1996 statement, a private 
physician stated that the veteran was being treated for 
schizophrenia "which [the veteran] states began when he was 
in the service."  Additionally, there is a private medical 
record, dated January 2000, wherein the examiner stated that 
the veteran had "been psychiatrically ill since age 17."  
The Board does not find that either of these records 
establish a nexus to service.  Both statements are clearly 
based on history provided by the veteran, which history is 
inaccurate, or at least not documented by records developed 
since service, in that the service medical records are silent 
for any psychiatric treatment (and the veteran denied any 
psychiatric symptoms when separating from service).  See 
Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to 
accept medical opinions based on history supplied by veteran, 
where history is unsupported or based on inaccurate factual 
premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 
Vet. App. 69 (1993).  Additionally, neither examiner attempts 
to subsequently attribute the diagnosis of schizophrenia to 
the veteran's service.  The statements made by the medical 
professionals were merely recording the veteran's history as 
reported by the veteran.  Thus, these statements cannot be 
accorded much probative value and do not provide the 
necessary nexus between the post service diagnosis of 
schizophrenia and service.

The veteran has submitted lay statements from people who 
claimed to have served with the veteran and they state that 
the veteran had schizophrenia while he was in service.  The 
Board notes that the RO was suspicious of these statements, 
as the writing of these people resembled that of the 
veteran's.  Regardless, while they and the veteran attempt to 
state that the veteran had schizophrenia while in service, 
none of these lay people nor the veteran have the requisite 
knowledge of medical principles that would permit them to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a psychiatric 
disorder, diagnosed as schizophrenia and substance-induced 
psychotic disorder, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.




ORDER

Service connection for a psychiatric disorder, diagnosed as 
schizophrenia and substance-induced psychotic disorder, is 
denied.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



